Citation Nr: 1613871	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-28 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for gastroesophageal reflux disease (GERD), claimed as due to or aggravated by medications prescribed for service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to February 1960.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2013, the appeal was remanded so that a hearing could be scheduled, as requested by the Veteran on his September 2011 VA Form 9.  The hearing was scheduled for April 2015.  Therefore, the Board determines that the RO substantially complied with the March 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran did not report for the hearing and no good cause has been shown.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

By way of background, the Veteran filed a claim of entitlement to service connection for GERD in August 2007, which was denied in a February 2008 rating decision.  The Veteran appealed that decision.  However, prior to that appeal reaching the Board, the Veteran filed a claim of entitlement to benefits for GERD pursuant to 38 U.S.C.A. § 1151, and in April 2010 confirmed that he wished to withdraw the service connection claim.  Therefore, the claim of entitlement to service connection for GERD is no longer on appeal, and the Board does not have jurisdiction over it.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have a disability, to include GERD, that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable in connection with VA treatment or for which there was not informed consent.



CONCLUSION OF LAW

The requirements for the payment of compensation benefits pursuant to 38 U.S.C.A § 1151 for a disability, to include GERD due to VA medical treatment have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2010 satisfied the duty to notify provisions with respect to 38 U.S.C.A. § 1151 claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA and private treatment records, and the report of a May 2010 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claim. 
With regard to the VA examination, once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, the examiner provided an opinion that was based on all of the available evidence.  Nothing suggests that the examiner documented findings inconsistent with those found in the claims file or that an arbitrary conclusion was reached.  Accordingly, the Board finds that VA's duty to assist with respect to providing a VA examination or obtaining an opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 
§ 3.358(a) (2015). 

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); see also VAOPGCPREC 40-97 (Dec. 31, 1997). 

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2015). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. 
§ 3.361(c)(1) (2015).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2015). 

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable, to be determined based on what a reasonable health care provider would have foreseen.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 ).  See 38 C.F.R. § 3.361 (d)(2) (2015). 

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015).  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2015).  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2014).

The Veteran contends that his GERD was caused or aggravated by prescription pain medication.  The medical evidence establishes that the Veteran has a diagnosis of GERD, established by a February 1996 upper gastrointestinal (GI) series by a private provider.   The medical evidence also reflects that the Veteran was prescribed various non-steroidal anti-inflammatory drugs (NSAID) at different points in his medical history until approximately 2004.  A June 2005 private treatment record shows that the Veteran cannot take NSAIDs because of a history of bleeding ulcer.

A relationship between the Veteran's NSAID use and his GERD symptoms is also established.  An October 1997 VA treatment note shows that the Veteran reported that pain pills irritate his stomach.  Dr. Stastny in an undated statement received in March 2008 indicated that NSAIDs can cause stomach irritation and GI upset that is hard to distinguish from GERD.  The May 2010 VA examiner concurred with that statement and indicated that appropriate action with regard to the GI effects, as was done in this case, is to advise taking the NSAID with food and to start treatment with a medication for GERD.  The examiner reported that GI complications of NSAID use are common and not an unexpected side effect and that the symptoms are completely reversible once the NSAID is stopped.  The examiner opined that the GERD existed prior to the NSAID use and was not caused by the NSAIDS.  Additionally, the examiner found that while the GERD symptoms could have been aggravated, the symptoms would have been a reasonably foreseeable event without suggestion of error or negligence on the part of VA.  

In addition, the record contains pages received in May 2008 describing the indications and precautions of GERD medications, which includes a note that NSAIDS can cause stomach irritation/ulcers.  This evidence also establishes that NSAIDS have a known negative effect on the stomach.  Consequently, the Board determines that the stomach upset resulting from the NSAID was not only a foreseeable consequence, but also that the Veteran was informed of this potential complication.  

In light of the above facts, the Board determines that, while the Veteran's use of NSAIDS may have made the symptoms of his GERD worse while he was taking the NSAID, the increase in severity was not permanent.  Further, the effect of making the symptoms worse, is a reasonably foreseeable consequence of the NSAID.  In light of these facts, the Board finds that the Veteran does not have additional disability associated with his NSAID use that was not a reasonably foreseeable consequence or due to carelessness, negligence, lack of proper skill, error in judgment or other instance of fault.  Moreover, the record establishes that the Veteran was aware that pain medication has a deleterious effect on his stomach prior to starting NSAID use, and so there was informed consent for the treatment.   

The Board acknowledges the competency of the Veteran's lay statements relative to increased symptoms of GERD. However, as a lay person, the Veteran is not competent to render an opinion concerning the etiology of any additional disability, which may have resulted from VA treatment.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that a medical opinion was not required to prove nexus between a service-connected mental disorder and drowning, which caused Veteran's death where the widow was seeking service connection for the cause of death of her husband, the Veteran).   
  
Accordingly, the Board must conclude that compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from VA-prescribed NSAIDs is not supported by the evidence.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Therefore, the claim is denied.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for GERD, as due to or aggravated by medications prescribed for service-connected disabilities, is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


